Per Curiatn:

The plea in abatement raised the single question whether the plaintiff was a resident of Kansas at the time the action was commenced. From the evidence it was for the jury to determine this fact, which involved his intention and whether his mother by her actions had emancipated him. The emancipation of a minor by his parent may be inferred from the *352conduct of the parties or other circumstances. (Halliday v. Miller, 29 W. Va. 424; Flynn v. Baisley, 35 Ore. 268; Dierker, to use of Shoemake v. Hess, et al., 54 Mo. 246.) The jury, in substance, found that the mother in this instance relinquished all claim to the plaintiff’s earnings and all right to control him. He testified that it was his intention to make his domicile in Kansas, so that there was evidence to sustain the jury’s findings. The case of Modern Woodmen v. Hester, 66 Kan. 129, is not controlling, because there was no question in that case of emancipation. Here the whole case turned upon that question, and, there being evidence in our opinion to support the finding of the jury, the judgment must be affirmed.